DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see , filed 2, with respect to have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims 1allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 10 and 13, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed dividing, based on the object information, an area surrounding the position of the object into a plurality of regions each being a predetermined size; evaluating sharpness in each of the plurality of regions; generating, based on the evaluated sharpness in each of a plurality of regions within the captured image according to the object information, sharpness information representing a numeric value regarding a sharpness of the captured image: and controlling the display the sharpness information with the captured image on a display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649